Exhibit 10.20

 

Second AMENDMENT OF Purchase and Sale CONTRACT

THIS SECOND AMENDMENT OF PURCHASE AND SALE CONTRACT (this “Amendment”) is
entered into effective as of the 10th day of July, 2009 (“ Effective Date”), by
and betweenCENTURY PROPERTIES FUND XV, a California limited partnership,having
an address at c/o AIMCO, 4582 South Ulster Street Parkway, Suite 1100, Denver,
Colorado 80237 (“ Seller”), and RRM – I, LLC, a Louisiana limited liability
company, having a principal address at 9456 Jefferson Highway, Suite A, Baton
Rouge, Louisiana 70809 (“ Purchaser”).

RECITALS

A.        Seller and Purchaser entered into that certain Purchase and Sale
Contract, dated as of May 6, 2009 and effective as of May 12, 2009 as amended by
the First Amendment of Purchase and Sale Contract with an effective date of June
26, 2009 (collectively, the “ Contract”), regarding real property located in
Dallas County, Texas and more particularly described in the Contract.

B.         Seller and Purchaser desire to amend the Contract subject to the
terms and conditions described below.

C.        All capitalized terms not otherwise defined in this Amendment shall
have the meanings ascribed to them in the Contract.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, Seller and Purchaser
agree as follows:

agreements

1.                  Incorporation of Recitals.  The foregoing recitals are true
and correct and are incorporated herein by reference.

2.                  Extension of Loan Approval Period.  Purchaser and Seller
agree that the Loan Approval Period, as set forth in Section 4.5.11 of the
Contract, which is currently in effect, shall expire on July 17, 2009.

3.                  Extension of Feasibility Period.  Purchaser and Seller agree
that the term “Feasibility Period”, as defined in Section 3.1 of the Contract,
shall be the period from the Effective Date to and including July 17, 2009.

4.                  Counterparts.  This Amendment may be executed in multiple
counterparts, and all such counterparts together shall be construed as one
document.

5.                  Telecopied/Electronic Mail Signatures.  A counterpart of
this Amendment signed by one party to this Amendment and telecopied or sent by
electronic mail to another party to this Amendment or its counsel (i) shall have
the same effect as an original signed counterpart of this Amendment, and (ii)
shall be conclusive proof, admissible in judicial proceedings, of such party’s
execution of this Amendment.

IN WITNESS WHEREOF, Seller and Purchaser have entered into this Amendment as of
the date first above stated.

 

SELLER:

 

CENTURY PROPERTIES FUND XV,

a California limited partnership

By:      FOX CAPITAL MANAGEMENT CORPORATION,

    a California limited partnership,

    its general partner

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 


PURCHASER:

 

RRM – I, LLC,

a Louisiana limited liability company

 

BY:    ROEMER, ROBINSON, MELVILLE &

          CO., LLC,

          a Louisiana limited company,

          its manager

 

By:  /s/Charles E. Roemer, IV

Name:  Charles E. Roemer, IV

Title:     Manager/Director

 

 

 

 

 